Citation Nr: 0415166	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for otitis media, 
claimed as secondary to service-connected pansinusitis.

2.  Entitlement to service connection for upper respiratory 
tract disease, claimed as secondary to service-connected 
pansinusitis.

3.  Entitlement to an effective date earlier than December 9, 
1998, for the initial grant of a 30 percent evaluation for 
allergic rhinitis secondary to pansinusitis.

4.  Whether the reduction of the disability rating for 
service-connected anal fissure from 10 percent to zero 
percent, effective from May 8, 1991, to June 4, 2003, was 
proper.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	P.J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant had active service from March 1963 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA).  Until November 1997, those decisions 
had been made by VA's Regional Office (RO) in St. Petersburg, 
Florida, and the appellant had perfected appeals to the Board 
of the following issues: entitlement to service connection 
for otitis media secondary to service-connected pansinusitis; 
entitlement to a temporary total convalescent rating for a 
February 1992 surgery; entitlement to an increased evaluation 
for pansinusitis; and whether the reduction of a disability 
rating for service-connected anal fissure from 10 percent to 
zero percent effective May 18, 1991, was proper.

In November 1997, the Board denied the claim seeking a 
temporary total convalescent rating for a February 1992 
surgery, and remanded the remaining three issues for further 
evidentiary development.  Since November 1997, the appellant 
has relocated to an area served by the RO in Buffalo, New 
York, and has perfected appeals as to four new issues: 
entitlement to service connection for hemorrhoids, claimed as 
secondary to service-connected anal fissure; entitlement to 
service connection for upper respiratory tract disease, 
claimed as secondary to service-connected pansinusitis; 
entitlement to an effective date earlier than December 9, 
1998, for the grant of a 30 percent evaluation for allergic 
rhinitis secondary to pansinusitis; and entitlement to a 
total disability rating based upon individual 
unemployability.

As for the disability rating assigned to pansinusitis, in a 
November 1998 hearing officer's decision, the RO increased 
the evaluation to 50 percent, the maximum schedular 
evaluation assignable under either applicable version of 
Diagnostic Code 6510.  See 38 C.F.R. § 4.97 (1996 and 2001).  
Because the appellant is currently assigned the maximum 
schedular evaluation, which was the goal of his disagreement 
with the RO's previous action, there is no "case or 
controversy" with respect to this issue for which the Board 
must render a decision.  See Swan v. Derwinski, 1 Vet. App. 
20, 22-23 (1990).  Compare AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (where an increased rating results in less than the 
maximum rating assignable, it is presumed that claimant seeks 
a higher rating, unless contrary intent is clearly 
expressed).

In a March 2003 decision, the Board denied the following 
claims: service connection for otitis media, claimed as 
secondary to service-connected pansinusitis; service 
connection for upper respiratory tract disease, claimed as 
secondary to service-connected pansinusitis; an effective 
date earlier than December 9, 1998, for the grant of a 30 
percent evaluation for allergic rhinitis secondary to 
pansinusitis; the appeal for restoration of a 10 percent 
evaluation for service-connected anal fissure; and a total 
disability rating based upon individual unemployability.  In 
July 2003, the Board granted service connection for 
hemorrhoids as secondary to service-connected anal fissures.  

Thereafter, the appellant appealed the March 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In February 2004, the parties filed a 
joint motion for remand in order for the Board to address 
whether VA has satisfied its duty to notify pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA), codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002).  
In a February 2004 order, the Court granted the motion, 
vacated the Board's March 2003 decision, and remanded the 
appeal to the Board for readjudication consistent with the 
motion.  

While the appeal was pending at the Court, the RO issued two 
additional rating decisions.  In a February 2, 2004, rating 
decision, the RO granted service connection for internal 
hemorrhoids as secondary to service-connected anal fissures, 
and assigned an initial evaluation of 10 percent, effective 
May 22, 1995.  To date, the appellant has not expressed 
disagreement with either the rating assigned or the effective 
date.  Thus, the issue is no longer before the Board.  
Additionally, in a February 11, 2004, rating decision, the RO 
increased the rating for the appellant's service-connected 
anal fissure to 30 percent, effective June 5, 2003.  

Therefore, the issues for appellate review are as stated on 
the title page.


REMAND

The Board finds that the requirements of the VCAA have not 
been satisfied with respect to the issues on appeal.  
Essentially, the VCAA and the implementing regulations 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Id.

With respect to each of the issues on appeal, the RO should 
issue the appellant and his representative, if any, a letter 
that complies with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d. 
1339 (Fed. Cir. 2003).  

Moreover, in April 2004, the Board received additional 
evidence from the appellant along with his request to have 
the evidence considered by the agency of original 
jurisdiction (AOJ) for review and issuance of a supplemental 
statement of the case (SSOC).  Thus, the claim must be 
remanded to the RO for consideration of the additional 
evidence which was submitted directly to the Board.  Id.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to each of the following 
issues, the RO should send the appellant 
and his representative, if any, a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b): entitlement to 
service connection for otitis media, 
claimed as secondary to service-connected 
pansinusitis; entitlement to service 
connection for upper respiratory tract 
disease, claimed as secondary to service-
connected pansinusitis; entitlement to an 
effective date earlier than December 9, 
1998, for the initial grant of a 30 
percent evaluation for allergic rhinitis 
secondary to pansinusitis; whether the 
reduction of the disability rating for 
service-connected anal fissure from 10 
percent to zero percent, effective from 
May 8, 1991, to June 4, 2003, was proper; 
and entitlement to a total disability 
rating based upon individual 
unemployability.  Among other things, the 
letter should explain what, if any, 
information and medical or lay evidence 
not previously provided to VA is 
necessary to substantiate the appellant's 
claims.  The letter should indicate which 
portion of the information and evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to his claims. 

2.  The RO should ask the appellant to 
identify by name, address and approximate 
(beginning and ending) dates all VA and 
non-VA health care providers that have 
treated him for pansinusitis, otitis 
media, upper respiratory tract disease, 
allergic rhinitis, and anal fissure since 
his discharge from service in April 1965.  
The RO should obtain and associate with 
the claims file any records the appellant 
identifies that have not been previously 
secured.  

3.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
entitlement to service connection for 
otitis media, claimed as secondary to 
service-connected pansinusitis; 
entitlement to service connection for 
upper respiratory tract disease, claimed 
as secondary to service-connected 
pansinusitis; entitlement to an effective 
date earlier than December 9, 1998, for 
the initial grant of a 30 percent 
evaluation for allergic rhinitis 
secondary to pansinusitis; whether the 
reduction of the disability rating for 
service-connected anal fissure from 10 
percent to zero percent, effective from 
May 8, 1991, to June 4, 2003, was proper; 
and entitlement to a total disability 
rating based upon individual 
unemployability.  

4.  If such determinations remain 
unfavorable, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The appellant should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


